 

CareView Communications, Inc. 8-K [crvw-8k_013118.htm]

Exhibit 10.3

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
entered into as of February 2, 2018 by and between CareView Communications,
Inc., a Nevada corporation (the “Company”) and PDL Investment Holdings, LLC (as
assignee of PDL BioPharma, Inc.), a Delaware limited liability company (the
“Original Holder”).

 

RECITALS

 

A.          The Company, certain subsidiaries and the Original Holder have
entered into a Credit Agreement dated as of June 26, 2015, as amended by that
certain First Amendment to Credit Agreement, dated as of October 7, 2015,
pursuant to which the Original Holder has agreed to lend to the Company up to
Forty Million Dollars ($40,000,000.00) on the terms and conditions set forth
therein (as amended, the “Credit Agreement”).

 

B.          The Company, certain subsidiaries and the Original Holder have
entered into a Modification Agreement dated as of the date hereof (the
“Modification Agreement”) in connection with the Original Holder’s agreement to
modify on the terms set forth therein certain provisions of the Credit Agreement
and certain other loan documents in respect of Covered Events (as defined in the
Modification Agreement).

 

C.          Pursuant to the Credit Agreement and the Modification Agreement, the
Company has issued to the Original Holder a Second Amended and Restated Warrant
dated as of the date hereof (the “Warrant”), pursuant to which the Original
Holder and its assignees have the right to acquire shares of common stock, par
value $0.001 per share, of the Company.

 

D.          In connection with the execution and delivery of the Credit
Agreement, the Modification Agreement and the Warrant and the consummation of
the transactions contemplated thereby, the Company has agreed to grant the
Original Holder certain registration rights as set forth below.

 

E.          This Amended and Restated Registration Rights Agreement amends and
restates in its entirety that certain Registration Rights Agreement by and
between the Company and the Original Holder, dated as of June 26, 2015.

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

Article I
DEFINITIONS

 

Section 1.1      Certain Definitions. As used in this Agreement, capitalized
terms not otherwise defined herein shall have the meanings ascribed to them
below:

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New
York.

 



 

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any equity securities issued or issuable in exchange for or with
respect to the Common Stock by way of a stock dividend, stock split or
combination of shares or in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization or otherwise.

 

“Common Stock Equivalent” means all options, warrants and other securities
convertible into, or exchangeable or exercisable for (at any time or upon the
occurrence of any event or contingency and without regard to any vesting or
other conditions to which such securities may be subject), Common Stock.

 

“Designated Holder” means the Original Holder or, if the Original Holder no
longer holds more than 10% of the then outstanding Registrable Securities,
Participating Holders holding more than 50% of the then outstanding Registrable
Securities.

 

“Effectiveness Period” means the period from the date hereof until such date as
the Holders no longer hold any Registrable Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“HealthCor Holder” means those holders of the Company’s securities party to the
HealthCor Registration Rights Agreement.

 

“HealthCor Registration Rights Agreement” means that certain registration rights
agreement dated April 21, 2011, by and among the Company, HealthCor Partners
Fund, L.P., HealthCor Hybrid Offshore Master Fund, L.P. and the other investors
party thereto, as amended, supplemented or modified from time to time.

 

“HealthCor Registrable Securities” shall have the same meaning as “Registrable
Securities” as defined in the HealthCor Registration Rights Agreement.

 

“Holder” or “Holders” means the Original Holder and any Person who shall acquire
and hold Registrable Securities in accordance with the terms of this Agreement.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

 

“Participating Holders” has the meaning set forth in Section 2.1(a)(ii).

 

2

 

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 424(b) promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity or any governmental or regulatory body or other
agency or authority or political subdivision thereof, including any successor,
by merger or otherwise, of any of the foregoing.

 

“Registrable Securities” means the Warrant Shares, any other securities issued
or issuable upon exercise of the Warrant and any other securities issued or
issuable with respect to or in exchange for any such securities, provided such
securities shall cease to be Registrable Securities when: (i) sold pursuant to
an effective registration statement or sold pursuant to Rule 144 or any
successor provision under the Securities Act; or (ii) such security becomes
eligible for sale without restriction by the applicable Holder pursuant to and
in compliance with Rule 144 or any successor provision under the Securities Act.

 

“Registration Expenses” means all fees and expenses incurred in connection with
the Company’s performance of or compliance with the provisions of Article II,
including: (i) all registration, listing, qualification and filing fees
(including FINRA filing fees); (ii) fees and expenses of compliance with state
securities or “blue sky” laws (including counsel fees in connection with the
preparation of a blue sky and legal investment survey and FINRA filings);
(iii) printing and copying expenses; (iv) messenger and delivery expenses;
(v) expenses incurred in connection with any road show; (vi) fees and
disbursements of counsel for the Company; (vii) with respect to each
registration, the reasonable fees and disbursements of one counsel for the
selling Holder(s) selected by the Designated Holder and reasonably satisfactory
to the Company, in the case of a registration pursuant to Section 2.1, and
selected by the underwriter and reasonably satisfactory to the Designated
Holder, in the case of a registration pursuant to Section 2.2; (viii) fees and
disbursements of independent public accountants, including the expenses of any
audit or “cold comfort” letter, and fees and expenses of other persons,
including special experts, retained by the Company; (ix) underwriter fees,
excluding discounts and commissions, and any other expenses which are
customarily borne by the issuer or seller of securities in a public equity
offering; and (x) all internal expenses of the Company (including all salaries
and expenses of officers and employees performing legal or accounting duties).

 

“Registration Statement” means any registration statement required to be filed
under this Agreement, including the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

3

 

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrant.

 

Article II
REGISTRATION RIGHTS

 

Section 2.1      Demand Registrations.

 

(a)           (i)        Subject to Section 2.1(c), at any time following the
date hereof but prior to the expiration of the Effectiveness Period, the
Designated Holder shall have the right to require the Company to file a
registration statement under the Securities Act covering Registrable Securities
by delivering a written request therefor to the Company specifying the number of
Registrable Securities to be included in such registration and the intended
method of distribution thereof. All such requests by any Holder pursuant to this
Section 2.1(a)(i) are referred to as “Demand Registration Requests,” the
registrations so requested are referred to as “Demand Registrations” and the
Holders making such demand for registration are referred to as the “Initiating
Holders.” As promptly as practicable, but no later than 10 days after receipt of
a Demand Registration Request, the Company shall give written notice (a “Demand
Exercise Notice”) of such Demand Registration Request to all Holders of record
of Registrable Securities other than the Initiating Holders.

 

(ii)        The Company, subject to Sections 2.3 and 2.6, shall include in a
Demand Registration (A) the Registrable Securities of the Initiating Holders and
(B) the Registrable Securities of any other Holder of Registrable Securities
that shall have made a written request to the Company within the time limits
specified below for inclusion in such registration (together with the Initiating
Holders, the “Participating Holders”). Any such request from the other Holders
must be delivered to the Company within 15 days after the receipt of the Demand
Exercise Notice and must specify the maximum number of Registrable Securities
intended to be disposed of by such other Holders.

 

(b)           (i)       The Company shall as soon as practicable (and in the
case of an offering to be made on a continuous basis under Rule 415, in no event
later than thirty (30) days following the Demand Registration Request) cause to
be prepared and filed with the SEC a Registration Statement providing for the
resale of all Registrable Securities which Holders request to be registered. The
Registration Statement shall be on Form S-3 if the Company is then eligible to
register for resale the Registrable Securities on such form (a “Short Form
Registration”). If the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, such registration shall be on Form S-1 or
another appropriate form in accordance herewith (a “Long Form Registration”).

 

(ii)        The Company shall cause the Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof (and in the case of an offering to be made on a continuous basis under
Rule 415, in no event later than either of (A) 180 calendar days following the
date of the Demand Registration Request or (B) five Business Days following
notification by the staff of the SEC to the Company that there will be no review
of the Registration Statement or, if comments have been given, that the staff
will have no further comments with respect thereto). The Company shall keep the
Registration Statement continuously effective under the Securities Act until the
date when all Registrable Securities covered by such Registration Statement have
been sold.

 

4

 

 

(c)           The Demand Registration rights granted in Section 2.1(a) to the
Holders are subject to the following limitations:

 

(i)         the Company shall not be required to cause a registration pursuant
to Section 2.1(a) to be filed within 90 days or to be declared effective within
a period of 180 days after the effective date of any other registration
statement of the Company filed pursuant to the Securities Act;

 

(ii)        if the Company delivers to the Initiating Holders a certificate
signed by the Company’s chief executive officer stating that, in the good faith
judgment of the Company’s Board of Directors: (x) the registration could
reasonably be expected to materially interfere with an acquisition, corporate
reorganization or other material transaction then under consideration by the
Company or (y) there is some other material development relating to the
operations or condition (financial or other) of the Company that has not been
disclosed to the general public and as to which it is in the Company’s best
interests not to disclose (each of (x) and (y), a “Valid Business Reason”), the
Company may postpone or withdraw a filing of a registration statement relating
to a Demand Registration Request until such Valid Business Reason no longer
exists, but in no event shall the Company avail itself of such right for more
than 60 days (unless the Holders of at least a majority of the Registrable
Securities consent in writing to a longer delay of up to an additional 30 days)
in any period of 365 consecutive days (such period of postponement or withdrawal
under this clause (ii), the “Postponement Period”); and the Company shall give
notice of its determination to postpone or withdraw a registration statement and
of the fact that the Valid Business Reason for such postponement or withdrawal
no longer exists, in each case, promptly after the occurrence thereof;

 

(iii)       The Company shall not be obligated to effect more than three Long
Form Registrations. There shall be no limitation on the number of Short Form
Registrations under Section 2.1(a); and

 

(iv)       Notwithstanding any provision of this Agreement to the contrary,
neither the Designated Holder nor any other Holder shall have any right under
this Agreement to require that a distribution of Registrable Securities be
effected by means of an underwriting.

 

If the Company shall give any notice of postponement or withdrawal of any
registration statement pursuant to clause (ii) above, the Company shall not
register any equity security of the Company during the period of postponement or
withdrawal. Each Holder of Registrable Securities agrees that, upon receipt of
any notice from the Company that the Company has determined to withdraw any
registration statement pursuant to clause (ii) above, such Holder will
discontinue its disposition of Registrable Securities pursuant to such
registration statement. If the Company shall have withdrawn or prematurely
terminated a registration statement filed under Section 2.1(a)(i), the Company
shall not be considered to have effected an effective registration for the
purposes of this Agreement until the Company shall have filed a new registration
statement covering the Registrable Securities covered by the withdrawn
registration statement and such registration statement shall have been declared
effective and shall not have been withdrawn. If the Company shall give any
notice of withdrawal or postponement of a registration statement, at such time
as the Valid Business Reason that caused such withdrawal or postponement no
longer exists (but in no event more than 60 days, or, with the written consent
of the Holders of at least a majority of the Registrable Securities, 90 days,
after the date of the postponement or withdrawal), the Company shall use its
commercially reasonable efforts to effect the registration under the Securities
Act of the Registrable Securities covered by the withdrawn or postponed
registration statement in accordance with this Section 2.1.

 

5

 

  

(d)            A Holder may withdraw its Registrable Securities from a Demand
Registration at any time. If all such Holders do so, the Company shall cease all
efforts to secure registration and such registration nonetheless shall be deemed
a Demand Registration for purposes of this Section 2.1 unless (i) the withdrawal
is made following withdrawal or postponement of such registration by the Company
pursuant to a Valid Business Reason as contemplated by Section 2.1(c), (ii) the
withdrawal is based on the reasonable determination of the Holders who requested
such registration that there has been, since the date of the Demand Registration
Request, a material adverse change in the business or prospects of the Company
or (iii) the Holders who requested such registration shall have paid or
reimbursed the Company for all of the reasonable out-of-pocket fees and expenses
incurred by the Company in connection with the withdrawn registration.

 

(e)            A Demand Registration shall not be deemed to have been effected
and shall not count as such (i) unless a registration statement with respect
thereto has become effective and has remained effective for a period of at least
180 days or such shorter period during which all Registrable Securities covered
by such Registration Statement have been sold or withdrawn, (ii) if, after the
registration statement with respect thereto has become effective, it becomes
subject to any stop order, injunction or other order or requirement of the SEC
or other governmental agency or court for any reason, or (iii) if it is
withdrawn by the Company pursuant to a Valid Business Reason as contemplated by
Section 2.1(c).

 

Section 2.2      Piggyback Registrations.

 

(a)            If at any time during the Effectiveness Period, the Company shall
determine to register any of its equity securities under the Securities Act
(other than pursuant to (i) registrations on such form or similar form(s) solely
for registration of securities in connection with an employee benefit plan or
dividend reinvestment plan or (ii) a Demand Registration under Section 2.1) on a
registration statement on Form S-1 or Form S-3 or an equivalent general
registration form then in effect (but excluding any registration statement on
Form S-4 or Form S-8), whether or not for its own account, the Company shall
give prompt written notice of its intention to do so to each Holder of record of
Registrable Securities. Upon the written request of any such Holder, made within
15 days following the receipt of any such written notice (which request shall
specify the maximum number of Registrable Securities intended to be disposed of
by such Holder and the intended method of distribution thereof), the Company,
subject to Sections 2.2(b), 2.3 and 2.6, shall use commercially reasonable
efforts to cause all such Registrable Securities to be included in the
registration statement with the securities that the Company at the time proposes
to register to permit the sale or other disposition by the Holders in accordance
with the intended method of distribution thereof of the Registrable Securities
to be so registered. No registration of Registrable Securities effected under
this Section 2.2(a) shall relieve the Company of its obligations to effect
Demand Registrations under Section 2.1.

 

6

 

 

(b)            If, at any time after giving written notice of its determination
to register any equity securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
equity securities, the Company will give written notice of such determination to
each Holder of record of Registrable Securities and (i) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such abandoned registration,
without prejudice, however, to the rights of Holders under Section 2.1 and
(ii) in the case of a determination to delay such registration of its equity
securities, shall be permitted to delay the registration of such Registrable
Securities for the same period as the delay in registering such other equity
securities.

 

(c)            Any Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any registration statement pursuant
to this Section 2.2 by giving written notice to the Company of its request to
withdraw. Such request must be made in writing prior to the earlier of (i) the
use by the Company or any underwriters of any preliminary prospectus or
preliminary prospectus supplement that is part of such registration statement,
(ii) the execution of the underwriting agreement with respect to such
registration or (iii) the execution of the custody agreement with respect to
such registration. Such withdrawal shall be irrevocable and, after making such
withdrawal, a Holder shall no longer have any right to include Registrable
Securities in the registration as to which such withdrawal was made.

 

Section 2.3      Priority in Registrations.

 

(a)            If any registration pursuant to Section 2.2 involves an
underwritten offering that is proposed by the Company and the lead managing
underwriter of such offering (the “Manager”) shall advise the Company that, in
its view, the aggregate number of securities requested to be included in such
registration by the Company, the Holders and the holders of securities of the
Company, including the HealthCor Holders, that have the right to require such
registration pursuant to an agreement entered into by the Company (“Additional
Registration Rights”) exceeds the number (the “Section 2.3(a) Sale Number”) that
can be sold in an orderly manner in such registration within a price range
acceptable to the Company (such difference, the “Aggregate Underwriter
Cutback”), the Company shall include in such registration: (i) all Common Stock
that the Company proposes to register for its own account less such number of
shares equal to 50% of the Aggregate Underwriter Cutback (such number of shares
to be registered, the “Company Allotment”), and (ii) the aggregate of all
Registrable Securities and all HealthCor Registrable Securities for which the
Holders and the HealthCor Holders, respectively, request registration (such
number of securities, the “Aggregate Registration Request”) less such number of
securities equal to 50% of the Aggregate Underwriter Cutback (such number of
securities to be registered, the “Registrable Securities Allotment”). To the
extent that the Aggregate Registration Request exceeds the Registrable
Securities Allotment, the securities to be included in the Registrable
Securities Allotment shall be allocated on a pro rata basis among (i) all
Holders requesting that Registrable Securities be included in such registration
pursuant to the exercise of piggyback rights pursuant to Section 2.2 of this
Agreement and (ii) all HealthCor Holders requesting that HealthCor Registrable
Securities be included in such registration, based on the number of
(x) Registrable Securities that each such Holder is then requesting for
inclusion and (y) HealthCor Registrable Securities that each such HealthCor
Holder is then requesting for inclusion, which, together with the Company
Allotment, shall not exceed the Section 2.3(a) Sale Number.

 

7

 

 

(b)            If any registration pursuant to Section 2.2 involves an
underwritten offering that was proposed by the HealthCor Holders or other
holders of Additional Registration Rights and the Manager shall advise the
Company that, in its view, the number of securities requested to be included in
such registration exceeds the number (the “Section 2.3(b) Sale Number”) that can
be sold in an orderly manner in such registration within a price range
acceptable to the Company, the securities to be included in such registration
shall be allocated by the Company first, on a pro rata basis among (i) all
Holders requesting that Registrable Securities be included in such registration
pursuant to the exercise of piggyback rights pursuant to Section 2.2 of this
Agreement and (ii) all HealthCor Holders requesting the inclusion in such
registration of HealthCor Registrable Securities, based on the number of
(x) Registrable Securities that each such Holder is then requesting for
inclusion and (y) HealthCor Registrable Securities that each such HealthCor
Holder is requesting for inclusion, which shall not exceed the Section 2.3(b)
Sale Number, and second, to the other holders of Additional Registration Rights
(if any).

 

Section 2.4        Registration Procedures. Whenever the Company is required by
the provisions of this Agreement to use commercially reasonable efforts to
effect or cause the registration of any Registrable Securities under the
Securities Act as provided in this Agreement, the Company as expeditiously as
possible:

 

(a)            shall prepare and file with the SEC the requisite Registration
Statement, which shall comply as to form in all material respects with the
requirements of the applicable form and shall include all financial statements
required by the SEC to be filed therewith, and use commercially reasonable
efforts to cause such Registration Statement to become and remain effective
(provided, however, that before filing a Registration Statement or Prospectus or
any amendments or supplements thereto, or comparable statements under securities
or blue sky laws of any jurisdiction, or any Issuer Free Writing Prospectus
related thereto, the Company will furnish to one counsel for the Holders
participating in the planned offering (selected by the Designated Holder and
reasonably satisfactory to the Company, in the case of a registration pursuant
to Section 2.1, and selected by the lead managing underwriter, if any, and
reasonably satisfactory to the Designated Holder, in the case of a registration
pursuant to Section 2.2) and the lead managing underwriter, if any, copies of
all such documents proposed to be filed (including all exhibits thereto), which
documents will be subject to the reasonable review and reasonable comment of
such counsel, and the Company shall not file any Registration Statement or
amendment thereto, any Prospectus or supplement thereto or any Issuer Free
Writing Prospectus related thereto to which the Designated Holder covered by
such Registration Statement or the underwriters, if any, shall reasonably
object);

 

8

 

 

(b)          shall prepare and file with the SEC such amendments and supplements
to such Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective for such
period as any seller of Registrable Securities pursuant to such Registration
Statement shall request and to comply with the provisions of the Securities Act
with respect to the sale or other disposition of all Registrable Securities
covered by such Registration Statement in accordance with the intended methods
of disposition by the seller or sellers thereof set forth in such Registration
Statement;

 

(c)           shall furnish, without charge, to each seller of such Registrable
Securities and each underwriter, if any, of the securities covered by such
Registration Statement such number of copies of such Registration Statement,
each amendment thereto, the Prospectus included in such Registration Statement,
each preliminary Prospectus and each Issuer Free Writing Prospectus utilized in
connection therewith, all in conformity with the requirements of the Securities
Act, and such other documents as such seller and underwriter may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such seller, and shall consent to the use in
accordance with all applicable law of each such Registration Statement, each
amendment thereto, each such Prospectus, preliminary Prospectus or Issuer Free
Writing Prospectus by each such seller of Registrable Securities and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Registration Statement or Prospectus;

 

(d)           shall use commercially reasonable efforts to register or qualify
the Registrable Securities covered by such Registration Statement under such
other securities or “blue sky” laws of such jurisdictions as any sellers of
Registrable Securities or any managing underwriter, if any, reasonably shall
request, and do any and all other acts and things that may be reasonably
necessary or advisable to enable such sellers or underwriter, if any, to
consummate the disposition of the Registrable Securities in such jurisdictions,
except that in no event shall the Company be required to qualify to do business
as a foreign corporation in any jurisdiction where, but for the requirements of
this Section 2.4(d), it would not be required to be so qualified, to subject
itself to taxation in any such jurisdiction or to consent to general service of
process in any such jurisdiction;

 

(e)           shall promptly notify each Holder selling Registrable Securities
covered by such Registration Statement and each managing underwriter, if any:

 

(i)        when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement related thereto, any post-effective
amendment to the Registration Statement or any Issuer Free Writing Prospectus
has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;

 

(ii)       of any request by the SEC or state securities authority for
amendments or supplements to the Registration Statement or the Prospectus
related thereto or for additional information;

 

(iii)      of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;

 

9

 

 

(iv)      of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation of any
proceeding for such purpose;

 

(v)       of the existence of any fact of which the Company becomes aware which
results in the Registration Statement, the prospectus related thereto, any
document incorporated therein by reference, any Issuer Free Writing Prospectus
or the information conveyed to any purchaser at the time of sale to such
purchaser containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make any statement
therein not misleading; and

 

(vi)      if at any time the representations and warranties contemplated by any
underwriting agreement, securities sale agreement, or other similar agreement
relating to the offering shall cease to be true and correct in all material
respects; and, if the notification relates to an event described in clause (v),
the Company, subject to the provisions of Section 2.1(c), promptly shall prepare
and file with the SEC, and furnish to each seller and each underwriter, if any,
a reasonable number of copies of, a Prospectus supplemented or amended so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading;

 

(f)           shall comply with all applicable rules and regulations of the SEC,
and make generally available to its security holders, as soon as reasonably
practicable after the effective date of the Registration Statement (and in any
event within 90 days after the end of such 12 month period described hereafter),
an earnings statement, which need not be audited, covering the period of at
least 12 consecutive months beginning with the first day of the Company’s first
calendar quarter after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

 

(g)          shall cause all Registrable Securities covered by such Registration
Statement to be authorized to be listed on a national securities exchange if
shares of the particular class of Registrable Securities are at that time, or
will be immediately following the offering, listed on such exchange;

 

(h)          shall provide and cause to be maintained a transfer agent and
registrar for all such Registrable Securities covered by such Registration
Statement not later than the effective date of such Registration Statement;

 

(i)           shall enter into such customary agreements (including, if
applicable, an underwriting agreement) and take such other actions as the
Designated Holder shall reasonably request in order to expedite or facilitate
the disposition of such Registrable Securities (it being understood that the
Holders of the Registrable Securities that are to be distributed by any
underwriters shall be parties to any such underwriting agreement and may, at
their option, require that the Company make to and for the benefit of such
Holders the representations, warranties and covenants of the Company which are
being made to and for the benefit of such underwriters);

 

10

 

 

(j)           in connection with an underwritten offering, shall obtain an
opinion from the Company’s counsel and a “cold comfort” letter from the
Company’s independent public accountants in customary form and covering such
matters as are customarily covered by such opinions and “cold comfort” letters
delivered to underwriters in underwritten public offerings, which opinion and
letter shall be reasonably satisfactory to the underwriter, if any;

 

(k)          shall use commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of the Registration Statement;

 

(l)           shall provide a CUSIP number for all Registrable Securities, not
later than the effective date of the Registration Statement;

 

(m)         shall make reasonably available its employees and personnel for
participation in “road shows” and other marketing efforts and otherwise provide
reasonable assistance to the underwriters, taking into account the needs of the
Company’s businesses and the requirements of the marketing process, in the
marketing of Registrable Securities in any underwritten offering;

 

(n)          shall promptly prior to the filing of any document that is to be
incorporated by reference into the Registration Statement or the Prospectus, and
prior to the filing of any Issuer Free Writing Prospectus, provide copies of
such document to counsel for the selling holders of Registrable Securities and
to each managing underwriter, if any, and make the Company’s representatives
reasonably available for discussion of such document and make such changes in
such document concerning the selling holders prior to the filing thereof as
counsel for such selling holders or underwriters may reasonably request;

 

(o)          shall cooperate with the sellers of Registrable Securities and the
managing underwriter, if any, to facilitate the timely preparation and delivery
of certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the sellers of Registrable Securities at least three Business
Days prior to any sale of Registrable Securities and instruct any transfer agent
and registrar of Registrable Securities to release any stop transfer orders in
respect thereof;

 

(p)          shall take all such other commercially reasonable actions as are
necessary or advisable in order to expedite or facilitate the disposition of
such Registrable Securities;

 

(q)          shall not take any direct or indirect action prohibited by
Regulation M under the Exchange Act; provided, however, that to the extent that
any prohibition is applicable to the Company, the Company will take such action
as is necessary to make any such prohibition inapplicable;

 

(r)           shall cooperate with each seller of Registrable Securities and
each underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA; and

 

11

 

 

(s)          shall take all reasonable action to ensure that any Issuer Free
Writing Prospectus utilized in connection with any registration covered by
Section 2.1 or 2.2 complies in all material respects with the Securities Act, is
filed in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related prospectus, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

If the Company files any shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Company shall
include in such Registration Statement such disclosures as may be required by
Rule 430B under the Securities Act, referring to the unnamed selling security
holders in a generic manner by identifying the initial offering of the
securities to the Holders, in order to ensure that the Holders may be added to
such shelf Registration Statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment.

 

The Company may require as a condition precedent to the Company’s obligations
under this Section 2.4 that each seller of Registrable Securities as to which
any registration is being effected furnish the Company such information in
writing regarding such seller and the distribution of such Registrable
Securities as the Company from time to time reasonably may request; provided,
that such information is necessary for the Company to consummate such
registration and shall be used only in connection with such registration.

 

Each seller of Registrable Securities agrees that upon receipt of any notice
from the Company under Section 2.4(e)(v), such seller will discontinue such
seller’s disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such seller’s receipt of
the copies of the supplemented or amended Prospectus. In the event the Company
shall give any such notice, the applicable period set forth in Section 2.4(b)
shall be extended by the number of days during such period from and including
the date of the giving of such notice to and including the date when each seller
of any Registrable Securities covered by such Registration Statement shall have
received the copies of the supplemented or amended Prospectus.

 

If any such Registration Statement or comparable statement under “blue sky” laws
refers to any Holder by name or otherwise as the Holder of any securities of the
Company, such Holder shall have the right to require (i) the insertion therein
of language, in form and substance reasonably satisfactory to such Holder and
the Company, to the effect that the holding by such Holder of such securities is
not to be construed as a recommendation by such Holder of the investment quality
of the Company’s securities covered thereby and that such holding does not imply
that such Holder will assist in meeting any future financial requirements of the
Company or (ii) in the event that such reference to such Holder by name or
otherwise is not in the judgment of the Company, as advised by counsel, required
by the Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such Holder.

 

12

 

 

Section 2.5         Registration Expenses.

 

(a)            The Company shall pay all Registration Expenses (i) with respect
to any Demand Registration whether or not it becomes effective or remains
effective for the period contemplated by Section 2.4(b) and (ii) with respect to
any registration effected under Section 2.2.

 

(b)            Notwithstanding the foregoing, (i) the provisions of this
Section 2.5 shall be deemed amended to the extent necessary to cause these
expense provisions to comply with “blue sky” laws of each state in which the
offering is made, (ii) in connection with any registration hereunder, each
Holder of Registrable Securities being registered shall pay all underwriting
discounts and commissions and any transfer taxes, if any, attributable to the
sale of such Registrable Securities, pro rata with respect to payments of
discounts and commissions in accordance with the number of Registrable
Securities sold in the offering by such Holder and (iii) the Company shall, in
the case of all registrations under this Article II, be responsible for all its
internal expenses.

 

Section 2.6      Underwritten Offerings.

 

(a)            In the case of a registration pursuant to Section 2.2, if the
Company shall have determined to enter into an underwriting agreement in
connection therewith, any Registrable Securities to be included in such
registration shall be subject to such underwriting agreement. Any Holder
participating in such registration may, at its option, require that any or all
of the representations and warranties by, and the other agreements on the part
of, the Company to and for the benefit of such underwriters shall also be made
to and for the benefit of such Holder and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement be conditions precedent to the obligations of such Holder. No Holder
shall be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding such Holder, its ownership of and title to the Registrable
Securities and its intended method of distribution; and any liability of such
Holder to any underwriter or other Person under such underwriting agreement
shall be limited to liability arising from breach of its representations and
warranties and shall be limited to an amount equal to the proceeds (net of
expenses and underwriting discounts and commissions) that it derives from such
registration.

 

(b)            In the case of a registration under Section 2.2, if the Company
has determined to enter into an underwriting agreement in connection therewith,
all securities to be included in such registration shall be subject to an
underwriting agreement and no Person may participate in such registration unless
such Person agrees to sell such Person’s securities on the basis provided
therein and, subject to the provisions of this Section 2.6, completes and
executes all reasonable questionnaires, and other documents, including custody
agreements and powers of attorney, that must be executed in connection
therewith, and provides such other information to the Company or the underwriter
as may be necessary to register such Person’s securities.

 

Section 2.7      Holdback Agreements.

 

(a)            Each seller of Registrable Securities agrees, to the extent
requested in writing by a managing underwriter, if any, of any registration
effected pursuant to Section 2.2, not to (i) lend; offer; pledge; sell; contract
to sell; sell any option or contract to purchase; purchase any option or
contract to sell; grant any option, right or warrant to purchase; or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable (directly or
indirectly) for any shares of Common Stock (whether such shares or any such
securities are then owned by the Holder or are thereafter acquired) or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Stock or other securities, in cash or
otherwise, other than as part of such underwritten public offering during the
time period reasonably requested by the managing underwriter, not to exceed 90
days plus such additional period of time as may be required to comply with FINRA
Rule 2711 or any similar or successor rules thereto, as such underwriter shall
specify reasonably and in good faith.

 

13

 

 

(b)            The Company agrees that, if it shall previously have received a
request for registration pursuant to Section  2.2, and if such previous
registration shall not have been withdrawn or abandoned, it shall not sell,
transfer or otherwise dispose of any Common Stock, or any other equity security
of the Company or any security convertible into or exchangeable or exercisable
for any equity security of the Company (other than as part of such underwritten
public offering, a registration on Form S-4 or Form S-8 or any successor or
similar form which is then in effect or upon the conversion, exchange or
exercise of any then outstanding Common Stock Equivalent), until a period of 180
days shall have elapsed from the effective date of such previous registration;
and the Company shall so provide in any registration rights agreements hereafter
entered into with respect to any of its securities.

 

Section 2.8      No Required Sale. Nothing in this Agreement shall be deemed to
create an independent obligation on the part of any Holder to sell any
Registrable Securities pursuant to any effective registration statement.

 

Section 2.9      Indemnification.

 

(a)            In the event of any registration of any securities of the Company
under the Securities Act pursuant to this Article II, the Company will, and
hereby agrees to, indemnify and hold harmless, to the fullest extent permitted
by law, each Holder of Registrable Securities, its directors, officers,
fiduciaries, employees, agents, affiliates, consultants, representatives,
general and limited partners, stockholders, successors, assigns (and the
directors, officers, employees and stockholders thereof), and each other Person,
if any, who controls such Holder within the meaning of the Securities Act, from
and against any and all losses, claims, damages or liabilities, joint or
several, actions or proceedings (whether commenced or threatened) and expenses
(including reasonable fees of counsel and any amounts paid in any settlement
effected with the Company’s consent, which consent shall not be unreasonably
withheld or delayed) to which each such indemnified party may become subject
under the Securities Act or otherwise in respect thereof (collectively,
“Losses”), insofar as such Losses arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such securities were registered under the
Securities Act or the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary, final or summary Prospectus or any
amendment or supplement thereto, together with the documents incorporated by
reference therein, or any Issuer Free Writing Prospectus utilized in connection
therewith, or the omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the Company will
reimburse any such indemnified party for any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such Loss as such expenses are incurred; provided, however, that the Company
shall not be liable (i) to any such indemnified party in any such case to the
extent such Loss arises out of or is based upon any untrue statement or alleged
untrue statement of a material fact or omission or alleged omission of a
material fact made in such Registration Statement or amendment thereof or
supplement thereto or in any such prospectus or any preliminary, final or
summary Prospectus or Issuer Free Writing Prospectus in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such indemnified party specifically for use therein, (ii) for any failure of a
Holder to deliver a Prospectus, to the extent that such Holder was required to
do so under applicable securities laws, or (iii) for the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or defective. Such indemnity and
reimbursement of expenses shall remain in full force and effect regardless of
any investigation made by or on behalf of such indemnified party and shall
survive the transfer of such securities by such Holder.

 

14

 

 

(b)            Each Holder of Registrable Securities that are included in the
securities as to which any registration under Section 2.1 or 2.2 is being
effected shall, severally and not jointly, indemnify and hold harmless (in the
same manner and to the same extent as set forth in paragraph (a) of this
Section 2.9) to the extent permitted by law the Company, its officers and
directors, each Person controlling the Company within the meaning of the
Securities Act and all other prospective sellers and their respective directors,
officers, fiduciaries, employees, agents, affiliates, consultants,
representatives, general and limited partners, stockholders, successors, assigns
and respective controlling Persons with respect to any untrue statement or
alleged untrue statement of any material fact in, or omission or alleged
omission of any material fact from, such Registration Statement, any
preliminary, final or summary Prospectus contained therein, or any amendment or
supplement thereto, or any Issuer Free Writing Prospectus utilized in connection
therewith, if such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company or its representatives by or on behalf of such Holder
specifically for use therein and reimburse such indemnified party for any legal
or other expenses reasonably incurred in connection with investigating or
defending any such Loss as such expenses are incurred; provided, however, that
the aggregate amount that any such Holder shall be required to pay pursuant to
this Section 2.9(b) and Sections 2.9(c), (e) and (f) shall in no case be greater
than the amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities pursuant to the Registration Statement giving rise to
such claim, except in the case of fraud or willful misconduct by such Holder.
Such indemnity and reimbursement of expenses shall remain in full force and
effect regardless of any investigation made by or on behalf of such indemnified
party and shall survive the transfer of such securities by such Holder.

 

15

 

 

(c)            Any Person entitled to indemnification under this Agreement
promptly shall notify the indemnifying party in writing of the commencement of
any action or proceeding with respect to which a claim for indemnification may
be made pursuant to this Section 2.9, but the failure of any such Person to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.9, except to the extent the
indemnifying party is materially prejudiced thereby and shall not relieve the
indemnifying party from any liability that it may have to any such Person
otherwise than under this Article II. In case any action or proceeding is
brought against an indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, unless in the reasonable opinion of outside counsel to
the indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to assume the defense
thereof jointly with any other indemnifying party similarly notified, to the
extent that it chooses, with counsel reasonably satisfactory to such indemnified
party, and after notice from the indemnifying party to such indemnified party
that it so chooses, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that (i) if the indemnifying party
fails to take reasonable steps necessary to defend diligently the action or
proceeding within 20 days after receiving notice from such indemnified party,
(ii) if such indemnified party who is a defendant in any action or proceeding
that is also brought against the indemnifying party reasonably shall have
concluded that there may be one or more legal defenses available to such
indemnified party that are not available to the indemnifying party or (iii) if
representation of both parties by the same counsel is otherwise inappropriate
under applicable standards of professional conduct, then, in any such case, the
indemnified party shall have the right to assume or continue its own defense as
set forth above (but with no more than one firm of counsel for all indemnified
parties in each jurisdiction, except to the extent any indemnified party or
parties reasonably shall have concluded that there may be legal defenses
available to such party or parties that are not available to the other
indemnified parties or to the extent representation of all indemnified parties
by the same counsel is otherwise inappropriate under applicable standards of
professional conduct) and the indemnifying party shall be liable for any
expenses therefor. Without the written consent of the indemnified party, which
consent shall not be unreasonably withheld, no indemnifying party shall effect
the settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder, whether or not the
indemnified party is an actual or potential party to such action or claim,
unless such settlement, compromise or judgment (A) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

16

 

 

(d)            If for any reason the foregoing indemnity is unavailable or is
insufficient to hold harmless an indemnified party under Section 2.9(a), (b) or
(c), then each indemnifying party shall contribute to the amount paid or payable
by such indemnified party as a result of any Loss in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and the indemnified party, on the other hand, with respect to such
offering of securities. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. If, however, the
allocation provided in the second preceding sentence is not permitted by
applicable law, then each indemnifying party shall contribute to the amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative faults but also the relative benefits of the
indemnifying party and the indemnified party as well as any other relevant
equitable considerations. The parties hereto agree that it would not be just and
equitable if contributions pursuant to this Section 2.9(d) were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the preceding sentences
of this Section 2.9(d). The amount paid or payable in respect of any Loss shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such Loss.
No Person guilty of fraudulent misrepresentation within the meaning of
Section 11(f) of the Securities Act shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. Notwithstanding
anything in this Section 2.9(d) to the contrary, no indemnifying party other
than the Company shall be required pursuant to this Section 2.9(d) to contribute
any amount in excess of the net proceeds received by such indemnifying party
from the sale of Registrable Securities in the offering to which the losses,
claims, damages or liabilities of the indemnified parties relate, less the
amount of any indemnification payment made by such indemnifying party pursuant
to Sections 2.9(b) and (c).

 

(e)            The indemnity and contribution agreements contained herein shall
be in addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party.

 

(f)             The indemnification and contribution required by this
Section 2.9 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred.

 

Article III
GENERAL

 

Section 3.1      Rule 144. The Company covenants that (a) it will timely file
the reports required to be filed by it under the Securities Act or the Exchange
Act or, if it is not required to file such reports, upon the request of any
Holder it shall make publicly available other information so long as necessary
to permit sales of such Registrable Securities in compliance with Rule 144 under
the Securities Act and (b) it will take such further action as any Holder of
Registrable Securities reasonably may request, all to the extent required from
time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (ii) any similar rule or regulation hereafter adopted by
the SEC. Upon the request of any Holder of Registrable Securities, the Company
will deliver to such Holder a written statement as to whether it has complied
with such requirements.

 

17

 

 

Section 3.2      Nominees for Beneficial Owners. If Registrable Securities are
held by a nominee for the beneficial owner thereof, the beneficial owner thereof
may, at its option, be treated as the Holder of such Registrable Securities for
purposes of any request or other action by any Holder or Holders of Registrable
Securities pursuant to this Agreement or any determination of any number or
percentage of shares constituting Registrable Securities held by any Holder or
Holders of Registrable Securities contemplated by this Agreement; provided, that
the Company shall have received assurances reasonably satisfactory to it of such
beneficial ownership.

 

Section 3.3      No Inconsistent Agreements. The rights granted to the Holders
of Registrable Securities hereunder do not in any way conflict with and are not
inconsistent with any other agreements to which the Company is a party or by
which it is bound.

 

Article IV
MISCELLANEOUS

 

Section 4.1      Amendment; Waiver and Termination.

 

(a)            Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by the Company and Holders of a majority of the then outstanding
Registrable Securities or, in the case of a waiver, by the party or parties
against whom the waiver is to be effective, in an instrument specifically
designated as an amendment or waiver hereto; provided, however, that waiver by
the Holders shall require the consent of Holders of a majority of the then
outstanding Registrable Securities.

 

(b)            No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder.

 

(c)            The rights to request registration or inclusion of Registrable
Securities in any registration pursuant to the terms of this Agreement shall
terminate upon the expiration of the Effectiveness Period.

 

Section 4.2      Notices. All notices and other communications hereunder shall
be in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile or e-mail, upon written confirmation of
receipt sent by the recipient via facsimile, e-mail or otherwise, (b) on the
first Business Day following the date of dispatch if delivered utilizing a
next-day service by a recognized next-day courier or (c) on the earlier of
confirmed receipt or the fifth Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered to the addresses set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 

18

 

 

(i)         if to any Holder other than the Original Holder, to its last known
address appearing on the books of the Company maintained for such purpose, and
if to the Original Holder, to:

 

932 Southwood Boulevard
Incline Village, NV 89451
Attention: General Counsel
Telephone: (775) 832-8500
Facsimile: (775) 832-8501

 

with a copy (which shall not constitute notice) to:

 

Karen E. Bertero
Gibson Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Telephone: (213) 229-7360
Facsimile: (213) 229-7888
Email: KBertero@gibsondunn.com

 

(ii)         if to the Company, to:

 

405 State Highway 121
Suite B-240
Lewisville, Texas 75067
Attention: General Counsel
Telephone: (972) 943-6050



 

with a copy (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center, Boston, MA 02111
Attention: Meryl Epstein
Telephone: (617) 348-1635
Facsimile: (617) 542-2241
E-mail: MJEpstein@mintz.com

 

or such other address as the Company or the Original Holder shall have specified
to the other party in writing in accordance with this Section 4.2.

 

Section 4.3      Interpretation. When a reference is made in this Agreement to a
Section or Article, such reference shall be to a Section or Article of this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for convenience of reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. The word “including” and words of similar import when used in this
Agreement will mean “including, without limitation,” unless otherwise specified.
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to the Agreement as a whole and not to any
particular provision in this Agreement. The term “or” is not exclusive. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” References to days mean calendar days unless otherwise specified.

 

19

 

 

Section 4.4      Entire Agreement. This Agreement, the Warrant, the Credit
Agreement and the Modification Agreement constitute the entire agreement, and
supersede all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the parties with respect to the
subject matter hereof and thereof.

 

Section 4.5      No Third-Party Beneficiaries. Except as provided in
Section 2.9, nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the parties and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement.

 

Section 4.6      Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of New York, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of New York.

 

Section 4.7      Submission to Jurisdiction. Each of the parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement brought by the other party or its successors or assigns shall be
brought and determined in any New York State or federal court sitting in the
Borough of Manhattan in The City of New York (or, if such court lacks subject
matter jurisdiction, in any appropriate New York State or federal court), and
each of the parties hereby irrevocably submits to the exclusive jurisdiction of
the aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in New York, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in New York as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in New York as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

Section 4.8      Assignment; Successors. This Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
successors and assigns. If any Person shall acquire Registrable Securities from
any Holder in any manner, whether by operation of law or otherwise, such Person
shall promptly notify the Company and such Registrable Securities acquired from
such Holder shall be held subject to all of the terms of this Agreement, and by
taking and holding such Registrable Securities such Person shall be entitled to
receive the benefits of and be conclusively deemed to have agreed to be bound by
and to perform all of the terms and provisions of this Agreement. Any such
successor or assign shall agree in writing to acquire and hold the Registrable
Securities acquired from such Holder subject to all of the terms hereof. If any
Holder shall acquire additional Registrable Securities, such Registrable
Securities shall be subject to all of the terms, and entitled to all of the
benefits, of this Agreement.

 

20

 

 

Section 4.9         Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any New York State or federal court sitting in the Borough of
Manhattan in The City of New York (or, if such court lacks subject matter
jurisdiction, in any appropriate New York State or federal court), this being in
addition to any other remedy to which such party is entitled at law or in
equity. Each of the parties hereby further waives (a) any defense in any action
for specific performance that a remedy at law would be adequate and (b) any
requirement under any law to post security as a prerequisite to obtaining
equitable relief.

 

Section 4.10       Severability. Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

Section 4.11      Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 4.12      Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

Section 4.13       Facsimile or .pdf Signature. This Agreement may be executed
by facsimile or .pdf signature and a facsimile or .pdf signature shall
constitute an original for all purposes

 

Section 4.14       Time of Essence. Time is of the essence with regard to all
dates and time periods set forth or referred to in this Agreement.

 

21

 

 

Section 4.15      No Presumption Against Drafting Party. Each of the parties
hereto acknowledges that it has been represented by counsel in connection with
this Agreement and the transactions contemplated by this Agreement. Accordingly,
any rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting party has no
application and is expressly waived.

 

[The remainder of this page is intentionally left blank.]

 

22

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

  CAREVIEW COMMUNICATIONS, INC. , a Nevada corporation,         By: /s/ Steven
G. Johnson   Name: Steven G. Johnson   Title: President and Chief Executive
Officer

  

Signature Page to Amended and Restated Registration Rights Agreement  

 



 

 

 

  PDL INVESTMENT HOLDINGS, LLC a Delaware limited liability company         By:
/s/ Steffen Pietzke   Name: Steffen Pietzke   Title: CEO

 

Signature Page to Amended and Restated Registration Rights Agreement

 

